Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on 04/26/2021. New claims 21-22 is/are added and 2, 4-5, 12, and 14-15 is/are canceled. Further, claims 1, 11, and 21 are amended, as a result of the Examiner’s Amendment and interview conducted on May 7th and 18th, 2021 included herein. Claims 1, 3, 6-11, 13, and 16-22 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with David Hawkins (Reg. No. 76,932) on May 7th and 18th, 2021. The application has been amended as follows:

Amendments to the Claims:
1.         (Currently Amended) A method comprising:
creating a catalog associated with a mobile device;

identifying a service plan if a profile of cataloged activities and a profile of cataloged accessories match a given peer and the profile of cataloged service plans or modules does not match the given peer; 
identifying an accessory if the profile of cataloged activities and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged accessories does not match the given peer; 
and identifying an activity if the profile of cataloged accessories and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged activities does not match the given peer;
identifying the mobile device by determining one of a vendor identifier (VID) or a product identifier (PID), determining one or more drivers that have a driver VID or driver PID associated with the VID or PID; 
and loading selected functional elements associated with the mobile device and the one or more drivers in milliseconds;
creating a set of profiles associated with the mobile device based on the catalog and identified mobile device;
associating each profile of the set of profiles with a respective different type of the data; 
comparing the set of profiles to one or more sets of peer profiles that are associated with a peer mobile device to determine if at least one new item can be offered to a user of the mobile device;
selecting a peer from a plurality of peers, wherein each peer is associated with the one or more sets of peer profiles based on the comparing wherein the peer has a set of peer profiles including a first peer profile matching a profile in the set of profiles and a second peer profile not matching any of the profiles in the set of profiles;
identifying one or more new items to offer to the user of the mobile device based on the second peer profile; and
transmitting an offer to the mobile device, the offer including the one or more new items.

3.         (Previously Presented) The method of claim 1, wherein activity data comprises data regarding one or more of cell changes, roaming table updates, installation and activation of software applications, installation and activation of plug-in software, and phone calls.
4-5.      (Canceled). 
6.         (Previously Presented) The method of claim 1, wherein comparing the profile to one or more sets of peer profiles to determine if at least one new item can be offered to a user of the mobile device comprises generating one or more peer groups associated with the mobile device based on the user profile.
7.         (Original) The method of claim 1, wherein creating a profile associated with the mobile device based on the catalog comprises generating separate profiles for the cataloged activities, the cataloged accessories, and the cataloged service plans or modules.
8.         (Canceled). 
9.         (Original) The method of claim 1, wherein the one or more new items are identified by a mobile phone carrier.

11.       (Currently Amended) An apparatus comprising:
a processor; and
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising:
logic for creating a catalog associated with a mobile device;
logic for recording data associated with the mobile device and storing the data in the catalog, the data comprising data selected from the group consisting of activity data, data associated with accessories used with the mobile device, service plans or service modules data;
logic for identifying a service plan if a profile of cataloged activities and the profile of cataloged accessories match a given peer and the profile of cataloged service plans or modules does not match the given peer; 
logic for identifying an accessory if the profile of cataloged activities and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged accessories does not match the given peer; 
logic for identifying an activity if the profile of cataloged accessories and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged activities does not match the given peer;
logic for identifying the mobile device by determining one of a vendor identifier (VID) or a product identifier (PID), determining one or more drivers that have a driver VID or driver PID associated with the VID or PID; 
logic for loading selected functional elements associated with the mobile device and the one or more drivers in milliseconds;
logic for creating a set of profiles associated with the mobile device based on the catalog and identified mobile device;

logic for comparing the set of profiles to one or more sets of peer profiles that are associated with a peer mobile device to determine if at least one new item can be offered to a user of the mobile device;
logic for selecting a peer from a plurality of peers, wherein each peer is associated with the one or more sets of peer profiles based on the comparing wherein the peer has a set of peer profiles including a first peer profile matching a profile in the set of profiles and a second peer profile not matching any of the profiles in the set of profiles;
logic for identifying one or more new items to offer to the user of the mobile device based on the second peer profile; and
logic for transmitting an offer to the mobile device, the offer including the one or more new items.
12.       (Canceled).
13.       (Previously Presented) The apparatus of claim 11, wherein activity data comprises data regarding one or more of cell changes, roaming table updates, installation and activation of software applications, installation and activation of plug-in software, and phone calls.
14.       (Canceled).
15.       (Canceled).
16.       (Previously Presented) The apparatus of claim 11, wherein the logic for comparing the profile to one or more sets of peer profiles to determine if at least one new item 
17.       (Original) The apparatus of claim 11, wherein the logic for creating a profile associated with the mobile device based on the catalog comprises logic for generating separate profiles for the cataloged activities, the cataloged accessories, and the cataloged service plans or modules.
18.       (Canceled). 
19.       (Original) The apparatus of claim 11, wherein the one or more new items are identified by a mobile phone carrier.
20.       (Original) The apparatus of claim 11, wherein the logic for transmitting an offer to the mobile device, the offer including the one or more new items comprises logic for transmitting a pop-up or email to a user with the offer.
 
21.       (Currently Amended)  The method of claim 1 further comprising: 

determining one or more drivers that have a driver VID or driver PID associated with the VID or PID[[; and]]

 


Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1, 3, 6-11, 13, and 16-22 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 7-10.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of creating and recording set of attributes (i.e. data) for set of profiles associated to peers (i.e. users), selecting peers based comparing peers profile that doesn’t have same profiles, identifying and transmit to users/peers an offer item (i.e. “Certain Methods of Organizing Human Activity”) (i.e. “PEG” Revised Step 2A Prong One=Yes). Further the claims also recites creating a catalog, recording and storing data in a catalog (i.e. set of attributes), selecting peers from comparing and matching peers (i.e. users) that doesn’t have same profiles, identify items to offer based on different profile (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) (i.e. “Mental Processes”).
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “identifying a service plan if a profile of cataloged activities and a profile of cataloged accessories match a given peer and the profile of cataloged service plans or modules does not match the given peer; identifying an 
More specifically, the Examiner notes that as per [0138-0139], it is stated that “the novel approach of the system and method disclosed herein, for drivers that have the same VID/PID (or even different VID/PID in some cases), the driver is cut into three sections: application- facing 1511 (with subsections 1505a-n)" the main body 1512x (which can be now exchanged without requiring a reboot), and OS-facing section 1513 (with subsections 1514xy out of 1514aa-nn) … the VID/PID is exchanged by writing directly into the registry, rather than by a full plug 'n' play installation. This novel approach has the advantage that the typical change time is now in the millisecond or low seconds range, instead of the tens of seconds typically required currently to uninstall and reinstall a driver. Because up to a dozen or two dozen drivers may need to be tested for a single a phone, the total time to test drivers could become a burden to a business if each uninstall and reinstall cycle of a driver takes up to a minute or longer.”
improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-2, 5-8, 11-14, and 17-20 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1, 3, 6-11, 13, and 16-22 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1, 3, 6-11, 13, and 16-22 is withdrawn.
Allowable Subject Matter
Claims 1, 3, 6-11, 13, and 16-22 are allowed. The closest prior art of record is U.S. Pub. 20150339736 (Bennett) in view U.S. Pub. 20150201089 (Raleigh) in view U.S. Pub. 20140297402 (Soudak). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1 and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of identifying a service plan if a profile of cataloged activities and a profile of cataloged accessories match a given peer and the profile of cataloged service plans or modules does not match the given peer, identifying an accessory if the 
Furthermore, as it relates to the current independent claims 1, 7, and 13, the Examiner notes the previously applied prior art reference of US Pub. 20150339736 (Bennett) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Raleigh or Soudak simply does not disclose and/or teach identifying a service plan if a profile of cataloged activities and a profile of cataloged accessories match a given peer and the profile of cataloged service plans or modules does not match the given peer, identifying an accessory if the profile of cataloged activities and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged accessories does not match the given peer, and identifying an activity if the profile of cataloged accessories and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged activities does not match the given peer, identifying the mobile device by determining one of a vendor identifier (VID) or a product identifier (PID), determining one or more drivers that have a driver VID or driver PID associated with the VID or PID, and loading selected functional elements associated with the mobile device and the one or more 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Bennett reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAUTAM UBALE/Primary Examiner, Art Unit 3682